Citation Nr: 1631351	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, and if so whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1976 to April 1981 and from November 1990 to April 1991, to include service in Southwest Asia from February 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2015, the Board remanded the case for further development. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 
 

FINDINGS OF FACT

1.  Entitlement to service connection for chronic fatigue syndrome was denied in a December 2005 rating decision; the Veteran did not perfect an appeal of the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.

3.  The Veteran is a Persian Gulf Veteran; she has chronic fatigue syndrome and has manifested it to a compensable degree.





CONCLUSION OF LAW

1.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2015).

2.  The requirements for entitlement to service connection for chronic fatigue syndrome, due to an undiagnosed illness or a medically unexplained multi-symptom illness, are met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reconsideration

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In March 2005, the Veteran filed a claim for service connection for chronic fatigue syndrome due to service in the Southwest Asia theatre of operations during the Persian Gulf War.  She reported exposure to toxic chemicals produced by burning fields.  

In December 2005, the RO issued a rating decision denying service connection for chronic fatigue syndrome due to the lack of a confirmed diagnosis in adherence with Gulf War guidelines.  Although notified of the decision, the Veteran did not file an appeal as to the issue of service connection for chronic fatigue syndrome. 

At the time of the December 2005 rating decision, the Veteran's file contained limited personnel records which showed that the Veteran received the Southwest Asia Service Medal.  However, according to the Department of Defense Manual of Military Decorations and Awards, a Southwest Asia Service Medal can be awarded to individuals for service in several different areas during the Gulf War to include individuals who served in Israel, Egypt, Turkey, Syria and Jordan directly supporting combat operations.  Some of the areas of service that would make a veteran eligible for receipt of a Southwest Asia Service Medal would not be considered service in the Southwest Asia theater of operations for purposes of 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(e)(2) (defining the Southwest Asia theater of operations as including Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea and the airspace above these locations).

Since the time of the December 2005 RO decision, additional service department records have been associated with the record.  Specifically, the Veteran submitted a Desert Shield/Storm Certificate which verified in-theater service from February 1991 to March 1991.  Additionally, a DD Form 1351-2 Travel Voucher Form was associated with the file, which shows that she traveled to Riyadh, Saudi Arabia during her second period of active duty service.  These records are clearly relevant, as they show service in the Southwest Asia theater of operations, and thus confirm that the Veteran is a Persian Gulf veteran for purposes of 3.317.  Accordingly, reconsideration of the Veteran's claim is in order.  

II.  Duties to Notify and Assist 

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

III.  Legal Criteria: Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d)  warrants a presumption of service connection.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

Under 38 C.F.R. § 4.88a (2015), for VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
  
IV. Analysis

The Veteran contends that service connection is warranted for chronic fatigue syndrome.  She asserts that she developed chronic fatigue syndrome as a result of exposures to toxins during her service in Southwest Asia.  

As mentioned above, the Veteran's service personnel records show that she served in the Southwest Asia theater of operations during the Persian Gulf War from February 1991 to March 1991.  Accordingly, the Veteran is a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  

A November 2000 private treatment record shows a diagnosis of chronic fatigue.  

VA treatment records document a diagnosis and continuous treatment for chronic fatigue syndrome as early as November 2005.  

The Veteran underwent a VA examination in September 2005.  The Veteran reported that her primary care physician diagnosed her with chronic fatigue syndrome in 2000.  She also reported that her primary care physician conducted extensive testing, but nothing physical was found to be associated with chronic fatigue syndrome.  At the time of the VA examination, the Veteran declined any further testing according to the Gulf War guidelines.  The examiner provided a diagnosis of chronic fatigue syndrome and stated that it was as likely as not that the Veteran had the diagnosis of chronic fatigue syndrome by history first established by her primary care physician in 2000.  

The Veteran underwent another VA examination in December 2012.  The examiner noted the Veteran's earlier diagnosis of chronic fatigue syndrome.  The examiner found that the Veteran's symptoms included a sore throat, generalized muscle-aches, generalized weakness, migratory joint pain, sleep disturbance, inability to concentrate, forgetfulness, and headaches.  The examiner stated that the Veteran experienced debilitating fatigue which did not wax or wane, but was constant or nearly so, and restricted the Veteran's routine daily activities by 10 percent.  The examiner found that there was a new onset of debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months.  The examiner attributed the Veteran's symptoms to other clinical conditions that may produce similar symptoms.  The examiner reviewed the Veteran's VA treatment records and found that early osteoarthritis, morbid obesity, and chronic depression explained her symptoms.  The examiner further found that the Veteran did not have at least six out of 10 of the chronic fatigue syndrome diagnostic criteria pursuant to 38 C.F.R. § 4.88a.  

In November 2015, the December 2012 VA examiner provided an addendum opinion to reconcile the November 2012 opinion with the September 2005 VA opinion.  The examiner found that the September 2005 diagnosis was based on the Veteran's self-report of a chronic fatigue syndrome diagnosis, without any supporting medical evidence.  The examiner continued to conclude that there were other potential causes for the fatigue, to include morbid obesity with deconditioning, obstructive sleep apnea, nutritional deficiencies, chronic pain, and arthralgias.  The examiner, D.F., advanced practice nurse, acknowledged that the Veteran's records were reviewed by P.P., M.D. and that Dr. P. agreed that a diagnosis of chronic fatigue syndrome was not established.  

In a February 2016 statement, the Veteran stated that she was not morbidly obese, did not have obstructive sleep apnea, was not deconditioned, and was not nutritionally deficient.  The Veteran also stated that when she initially established care at the VA she submitted private treatment records documenting a diagnosis of chronic fatigue syndrome.  

Thereafter, the Veteran submitted a letter dated in April 2016 from D.C., M.D., acting chief of primary care.  Dr. C. discussed the Veteran's case with Dr. P., and determined that an addendum opinion was necessary to correct the Veteran's treatment records to reflect that the Veteran's previous provider diagnosed her with chronic fatigue syndrome.  

In April 2016, Dr. P. provided the following opinion: 

I have reviewed the conflicting medical evidence and...the E-File. . . .  [H]istorically [private medical doctor - VBMS] records do confirm the [diagnosis and treatment of chronic fatigue syndrome]. . . .  [T]hese are the records described in the [Veteran's] initial VA encounter 10/19/05. . . .  [T]his [diagnosis is maintained on the VA problem list as well. . . .  [T]he [chronic fatigue syndrome diagnosis] is reviewed on the Veteran's most recent C and P exam 12/10/12 and the examiner provided additional potential etiologies for the [chronic fatigue syndrome diagnosis] criteria. . . .  [A]s with all [chronic fatigue syndrome] cases the [diagnosis] often [develops] over time and in this case the [private medical doctor] did have the advantage of serial exams and could observe the [development of the chronic fatigue syndrome] process with the resulting confirmation of the [chronic fatigue syndrome diagnosis]. . . .  [I] did review this opinion with Dr. C . . . and we are in agreement - direct service connection criteria are evident.  

The Board finds that the medical evidence of record includes a competent diagnosis of chronic fatigue syndrome.  Three VA doctors confirmed the diagnosis in opinions rendered in September 2005 and April 2016.  While the December 2012 VA examiner found that the September 2005 diagnosis of chronic fatigue syndrome was not supported by medical evidence, the April 2016 VA medical opinion found that the Veteran's November 2000 private treatment records documented a diagnosis of chronic fatigue syndrome.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  The April 2016 VA medical opinion indicated that the Veteran met the criteria for service connection.  While the April 2016 examiner did not specifically list the 38 C.F.R. § 4.88a requirements for a diagnosis of chronic fatigue syndrome for VA purposes, the examiner stated that the criteria for service connection were met, and that the private doctor excluded other causes of the Veteran's symptoms.  Moreover, the December 2012 VA examiner found that the Veteran's symptoms included a sore throat, generalized muscle-aches, generalized weakness, migratory joint pain, sleep disturbance, inability to concentrate, forgetfulness, and headaches.  The December 2012 VA examiner also found that the Veteran had a new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months.  

Finally, the evidence demonstrates that the Veteran's chronic fatigue syndrome has manifested to a compensable degree for at least six months.  Chronic fatigue syndrome is rated under Diagnostic Code 6354 for chronic fatigue syndrome manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2015).  Pursuant to diagnostic code 6354, a 10 percent rating is warranted for chronic fatigue syndrome that waxes and wanes but results in periods of incapacitation of at least one but less than two weeks total duration per year; or symptoms controlled by medication.  The next higher rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  The December 2012 VA examiner indicated the Veteran experienced debilitating fatigue that was constant or nearly so, and restricted her routine daily activities by 10 percent.  As such, the Veteran meets the criteria for a compensable rating under 38 C.F.R. § 4.88b, Diagnostic Code 6354.  

The Board finds that the Veteran is a Persian Gulf Veteran with a diagnosis of chronic fatigue syndrome, that chronic fatigue syndrome is a qualifying chronic disability under 38 C.F.R. § 3.317, and that her symptoms have manifested to a compensable level for at least six months.  Accordingly, the Board finds that service connection for chronic fatigue syndrome is warranted pursuant.


ORDER

The Board having determined that pertinent service department records were received after a prior denial of service connection for chronic fatigue syndrome, reconsideration of the prior denial is granted.

Service connection for chronic fatigue syndrome is granted.  


___________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


